COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-280-CV


CARTER & BURGESS, INC. N/K/A                       APPELLANT AND APPELLEE
JACOBS ENGINEERING GROUP, INC.

                                        V.

SHEFFIELD DEVELOPMENT                              APPELLEE AND APPELLANT
COMPANY, INC.

                                    ------------

           FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellee and appellant Sheffield Development Company, Inc. (Sheffield)

has filed an unopposed motion to dismiss this appeal. Sheffield contends that

the appeal is moot because it nonsuited all of its claims against appellant and

appellee Carter & Burgess, Inc. n/k/a Jacobs Engineering Group, Inc. (Carter &

Burgess), and the trial court entered an order dismissing those claims without



      1
          … See Tex. R. App. P. 47.4.
prejudice. See Tex. R. Civ. P. 162. Carter & Burgess concurs that the appeal

is moot.   We also agree that the appeal is moot. 2      Thus, in accord with

Sheffield’s motion, we dismiss the appeal.      See Tex. R. App. P. 43.2(f);

Reynolds v. Murphy, 266 S.W.3d 141, 145 (Tex. App.—Fort Worth 2008, pet.

denied); City of Fort Worth v. Pastusek Indus., Inc., 48 S.W.3d 366, 371 (Tex.

App.—Fort Worth 2001, no pet.).




                                           TERRIE LIVINGSTON
                                           JUSTICE

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DATED: November 19, 2009




      2
       … Carter & Burgess’s brief concerns whether the trial court erred by
denying its motion to dismiss and by allowing a Certificate of Merit to be filed
regarding Sheffield’s claims that have now been nonsuited.

                                       2